Order entered July 22, 2022




                                                       In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                             No. 05-22-00467-CV

                        IN RE LSP PRODUCTS GROUP, INC., Relator

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-21-02738-A

                                              ORDER
                            Before Justices Schenck, Reichek, and Carlyle

           Before the Court is relator LSP Products Group, Inc.’s May 17, 2022

petition for writ of mandamus challenging the trial court’s order denying relator’s

motion to transfer venue.1

           We request that real parties in interest and respondent file a response, if any,

to the petition for writ of mandamus by August 11, 2022.


                                                                /s/      AMANDA L. REICHEK
                                                                         JUSTICE


1
    Justice Carlyle would deny the petition for writ of mandamus without requesting a response.